DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  One Information Disclosure Statement (IDS) dated 09 April 2020 has been filed with this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
4.	As per Claim 1, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 is a system claim which is directed to software per se and contains no definitive structural element.
	Applicant’s Specification ¶ [0029], recites in part that “ . . . It is
noted that the control unit 11 functions as the terminal ID acquisition processing unit 111, the position acquisition processing unit 112, the association processing unit 113, the determination processing unit 114, the moving direction acquisition processing unit 115, the payment processing unit 116, and the notification processing unit 117 when it causes the CPU to execute various processes in accordance with the payment support program”.  The various claimed “processing circuits” are described in ¶ [0029] as software per se or hardware.  Taking the broadest reasonable interpretation, the Examiner interprets the claimed “processing circuits” as software per se in a system claim which indicates no other structural features.
	Dependent claims 2 through 10 are rejected on the same basis as they do not contain any structural elements for the system claim to which they are depending.



Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Analysis:
Step 1: Claims 1-12 are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-10 are directed to a system or machine, claim 11 is directed to a method and claim 12 is directed to a computing device (machine).  The answer is YES.

Step 2A:  Claims 1-10 recite a system directed to the abstract idea of “a payment process of the use price when the user terminal is separated from a predetermined area of the facility by a predetermined distance or more after exiting the predetermined area”, (Spec ¶ [0004]).  Thus, conducting a payment transaction with a retailer, a particular form of organizing of a human activity, is a fundamental economic practice.  Claims 1, 11 and 12 recite substantially similar claim language and are therefore treated in the same manner for analysis.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 11, as representative, recites, “acquiring identification information of a user terminal of a user who entered a facility”, “acquiring position information of the user terminal”, “storing the identification information” and “executing a payment process of the use price when the user terminal is separated from a predetermined area of the facility by a predetermined distance or more after exiting the predetermined area”.
The steps represent a series of exchanging data over a wireless network for identifying people, their location and transacting a payment within a retail environment, which is a fundamental economic activity and falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “storage unit” for storing identification information acquired within the establishment.
The storage unit is recited at a high level of generality (i.e. as a general purpose storage that performs generic computer functions of receiving data and storing data).  
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “storage unit” is recited at a high level of generality and is recited as performing generic computer functions (i.e. collecting data, communicating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “acquiring identification information of a user terminal of a user who entered a facility”, “acquiring position information of the user terminal”, “storing the identification information” and “executing a payment process of the use price when the user terminal is separated from a predetermined area of the facility by a predetermined distance or more after exiting the predetermined area” are recited at a high level of 
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 11 and 12 otherwise styled as a machine or manufacture, for example, is subject to the same analysis.  Furthermore, the dependent claims 2-10 do not resolve the issues raised in the independent claims.  Claims 2-10 are directed toward additional information details of the independent claim steps.  Accordingly, claims 2-10 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 11 and 12.
           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20120136754 A1 from Underwood, (hereinafter referred to as Underwood), further in view of U.S. PG Publication No. 20150269557 A1 from Artman et al., (hereinafter referred to as Artman).

As per Claim 1, Underwood teaches;
A payment support system comprising:

a terminal ID acquisition processing circuit configured to acquire identification information of a user terminal of a user who entered a facility; (see at least Underwood, ¶¶ [0018], [0021], [0055] and [0057]).



an association processing circuit configured to store the identification information acquired by the terminal ID acquisition processing circuit and a use price of the facility of the user in a storage unit in association with each other; (see at least Underwood, ¶¶ [0025] and [0086]).

	However, Underwood does not specifically teach the details of user device location being a certain distance from the merchant establishment.  In the same field of endeavor, Artman teaches;

a payment processing circuit configured to execute a payment process of the use price when the user terminal is separated from a predetermined area of the facility by a predetermined distance or more after exiting the predetermined area; (see at least Artman, ¶ [0159]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Underwood to incorporate the teachings of Artman which provides the more detailed processes for determining more specific location data for a user device once the user relative to the merchant facility. (see at least Artman, ABSTRACT, “the merchant device may include circuitry configured to wirelessly receive the wallet identifying data from a consumer device and 

(Office Note:  The same motivation statement for combining the teachings of Artman to the teachings of Underwood in Claim 1 above, also applies to claims below as these claim limitations involve similar concepts with regard to managing transaction data within a retail wireless environment).

NOTE:  Claims 11 and 12 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Artman teaches; 

the payment processing circuit does not execute the payment process when the user terminal is not separated from the predetermined area by the predetermined distance or more after exiting the predetermined area, and executes the payment process when the user terminal is separated from the predetermined area by the predetermined distance or more after exiting the predetermined area; (see at least Artman, ¶ [0159]).

As per Claim 3, Artman teaches; 

a determination processing circuit configured to determine whether or not the user terminal is being used by the user, wherein
the payment processing circuit does not execute the payment process when the user terminal is separated from the predetermined area by the predetermined distance or more after exiting the predetermined area, and the user terminal is being used; (see at least Artman, ¶ [0193]).

As per Claim 4, Artman teaches; 

wherein the determination processing circuit determines:

whether or not the user is having a conversation on the user terminal; (see at least Artman, ¶ [0193]).

whether or not the user is working on an e-mail on the user terminal, or 

whether or not the user is performing a web search on the user terminal.

As per Claim 5, Artman teaches; 


the payment processing circuit does not execute the payment process when the user terminal is separated from the predetermined area by the predetermined distance or more after exiting the predetermined area, and the user terminal has moved in a predetermined direction; (see at least Artman, Fig. 14, Item 1404, ¶¶ [0032], [0041] and [0052]). 

As per Claim 6, Artman teaches; 

the moving direction acquisition processing circuit acquires, based on the position information of the user terminal, a direction in which the user moves after leaving a table that is used by the user; (see at least Artman, Fig. 14, Item 1404, ¶¶ [0032], [0041] and [0052]).

As per Claim 7, Underwood teaches; 

the payment processing circuit executes the payment process when the user terminal is separated from the predetermined area by the predetermined distance or more after exiting the predetermined area, and a predetermined time has elapsed since the user terminal started to be separated from the predetermined area by the predetermined distance or more after exiting the predetermined area; (see at least Underwood, ¶ [0068]).

As per Claim 8, Underwood teaches; 

a notification processing circuit configured to transmit, to the user terminal, an announcement message indicating that the payment process is to be executed, when the user terminal has exited the predetermined area, and transmit, to the user terminal, a completion message indicating that the payment process has been completed, when the payment process has been completed; (see at least Underwood, Fig. 7B, Item 760, Fig. 7C, Item 774, ¶¶ [0020] and [0069]).

As per Claim 9, Artman teaches; 

the notification processing circuit transmits a first announcement message when the user terminal is separated from the predetermined area by a first specific distance or more after exiting the predetermined area, and transmits a second announcement message when the user terminal is separated from the predetermined area by a second specific distance or more after exiting the predetermined area; (see at least Artman, ¶ [0159]).

As per Claim 10, Underwood teaches; 
the first announcement message indicates the use price, and the second announcement message indicates that the payment process of the use price is to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Donavalli (US 10,204,335 B1) discloses by communicating with a mobile service, a user of a mobile device may settle his or her bill with a business using the mobile device. The business may be configured with a beacon to determine when the user's mobile device is near the business and a point-of-sale device to manage user orders and communicate with a mobile payment service.
Vohra (US 20180253730 A1) discloses automatically authenticate a customer such that the customer may make complete hands free payments without the intervention of the customer or the merchant. The automatic authentication may include a check-in process and a payment authentication process.  When a customer enters a designated area of a merchant, a BLE beacon device of the merchant may automatically check in the customer at the designated area of the merchant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3691  

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691